ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_JUD_01_IN_08_FR.txt. 131

OPINION DISSIDENTE DE M. SCHWEBEL
[Traduction]

1. Je regrette de ne pouvoir me rallier à l’arrêt de la Cour rejetant la
requête à fin d'intervention de l'Italie dans l’affaire en cours entre la Libye
et Malte. L'Italie, manifestement, a « un intérêt d'ordre juridique ... en
cause » dans le différend entre la Libye et Malte. Puisque l'Italie remplit
ainsi les conditions de l’article 62 du Statut, la Cour aurait dû accueillir sa
requête à fin d'intervention.

2. La Cour, dans son arrêt, ne nie pas qu’il y ait pour l'Italie « un intérêt
d'ordre juridique » dans l'instance entre Malte et la Libye. Mais elle se
fonde apparemment sur trois motifs pour rejeter la requête italienne : elle
indique que l'intérêt de l’Italie ne peut être mis « en cause » par la décision
en l’espèce ; elle estime que la requête italienne, qui selon elle vise à
obtenir une décision sur un « différend » entre l'Italie et les Parties prin-
cipales, ne correspond pas à une « véritable intervention » au sens du
Statut ; et elle conclut que, comme l'Italie sollicite une décision sanction-
nant les droits allégués par cet Etat contre les Parties principales au
différend, elle ne serait compétente pour accéder à cette requête qu’avec le
consentement des Parties principales ou au vu d’un titre valable de com-
pétence entre l’Italie et ces Parties, lequel fait en l’occurrence défaut.
J'estime que la Cour fait erreur sur ces trois motifs. Je m’efforcerai donc
ci-après de démontrer pourquoi la requête italienne satifaisait à l’article 62,
et pourquoi elle constituait une « véritable intervention ». J’examinerai
ensuite le seul motif sérieux d’objection : l’absence alléguée d’un lien
juridictionnel entre l’Itahe et les Parties principales à l’instance.

L’( INTERET D'ORDRE JURIDIQUE } DE L'ITALIE

3. On peut lire ce qui suit dans la requête à fin d'intervention de
l'Italie :

« certaines des zones de plateau continental contestées entre Malte et
la Libye dans la présente instance sont des zones sur lesquelles l'Italie
estime avoir des droits indéniables. Compte tenu de l’objet du débat
entre les deux Parties à la présente instance, l’Italie a par conséquent
un intérêt juridique incontestablement en cause en l'espèce. Elle se
trouve même dans un cas tout à fait classique d’intervention en droit
judiciaire et où l'intervention, en pratique, est toujours admise : celle
où l’intervenant excipe des droits de véritable dominus de la chose en
litige, ou d’une partie de cette chose.

132
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 132

la Cour ne se limitera pas à énoncer des principes et règles de droit
international. Elle aura à déterminer comment ces principes et règles
devront être appliqués par les Parties dans le tracé de la ligne de
délimitation. Cette ligne sera donc prédéterminée dans l’arrêt de la
Cour avec un degré de précision suffisant pour éviter aux Parties de
rencontrer des difficultés au stade final de l'opération de délimita-
tion.

Il est bien évident, d’autre part, qu’une ligne ainsi prédéterminée et
passant à l’intérieur de zones que l'Italie considère comme lui appar-
tenant opérerait de facto et de jure l'attribution aux Parties des zones
de plateau continental que cette ligne est appelée à délimiter.

Il serait difficile à l'Italie de faire reconnaître ultérieurement ses
droits, soit par négociation, car la Partie avec laquelle elle voudrait
négocier se retrancherait évidemment derrière l’arrêt de la Cour pour
refuser toute concession, soit en proposant de soumettre le différend
au jugement de la Cour, qui d’autre part serait liée par son précédent
arrêt. » (Par. 11-12.)

A l'audience, les conseils de l'Italie ont indiqué sur quelles zones en litige
entre les Parties principales les revendications de l’Italie chevauchaient
celles de Malte (et, d’ailleurs, de la Libye) ; et, en réponse à une question de
M. de Lacharrière, les coordonnées permettant de circonscrire les préten-
tions italiennes ont été fournies. Selon un des conseils de I’Italie :

« Le point essentiel … est que, dans nombre de zones cruciales
parmi celles que revendique Malte, ce serait à l’Italie et non à Malte
qu'il appartiendrait de procéder à une délimitation vis-à-vis de la
Libye. »

4. Si les Etats A et B, parties à une instance devant la Cour, formulent
des revendications territoriales lun contre l’autre et si l'Etat C, qui
demande à intervenir, soutient que A et B demandent à la Cour de leur
attribuer, par son arrêt, un territoire sur une partie duquel € a un meilleur
titre, il est évident qu’« un intérêt d’ordre juridique est pour [l'Etat C] en
cause ». On imaginerait difficilement un cas plus péremptoire d’intérêt
juridique de la part de l'Etat intervenant. Telle est, pour l’essentiel, la
position de l'Italie dans la présente instance.

5. On a soutenu que, si l'Italie estime avoir incontestablement un tel
intérêt d’ordre juridique, elle ne Pa pas démontré, et que, faute d’une telle
preuve, la Cour devait donc rejeter sa demande d’intervention. Or, s’il est
vrai que l'Italie, une fois admise à intervenir, aurait eu à prouver le bien-
fondé de son intérêt d’ordre juridique pour obtenir satisfaction au fond,
cette preuve n’était pas nécessaire pour que sa demande d'intervention fût
accueillie. Exiger cette preuve revenait à l’obliger à défendre et soutenir
une cause qu'elle n’était pas admise à présenter. A ce stade, la Cour avait
seulement à établir que l’intérêt d'ordre juridique affirmé par I’Italie était
plausible prima facie. Et l'Italie n’était pas davantage tenue de démontrer
que son intérêt avait fait l’objet d’un différend avec les Parties principales

133
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 133

avant le dépôt de sa requête à fin d’intervention. Le principe de l’inter-
vention est en effet que deux parties plaident sur leur différend ; et qu’une
tierce partie, craignant que le règlement juridictionnel de ce différend ne
compromette ses intérêts, demande à participer à instance. Comme l’a dit
la Cour dans l'affaire Haya de la Torre :

« toute intervention est un incident de procédure ; par conséquent
une déclaration déposée à fin d’intervention ne revêt, en droit, ce
caractère que si elle a réellement trait à ce qui est l’objet de l'instance
en cours » (C.LJ. Recueil 1951, p. 76).

Rien n’oblige donc l’intervenant à démontrer, séparément et à titre préa-
lable, qu’un différend distinct, apparu avant la présentation de sa requête à
fin d'intervention, l’oppose à l’une des parties en cause ou aux deux.

6. On peut présumer que les prétentions de l'Italie sur le plateau conti-
nental servent son intérêt juridique. Ces prétentions se distinguent donc
mal d’un « intérêt d’ordre juridique ». La Cour ne peut nier — et d’ailleurs
ne nie pas — l’indéniable, à savoir que, lorsque l'Italie, juxtaposée dans le
cadre étroit de la Méditerranée aux étendues mêmes de plateau continental
que se disputent Malte et la Libye, émet à son tour des prétentions sur
certaines de ces zones, elle a un « intérêt d’ordre juridique... » Non seu-
lement cet intérêt juridique de l'Italie est éminemment défendable, mais il
est patent au point de ne pouvoir être mis en doute.

«... UN INTERET D'ORDRE JURIDIQUE … EN CAUSE »

7. L'intérêt d'ordre juridique de l’Italie peut-il être en cause en l’espèce ?
Dans sa requête à fin d'intervention, dont les passages pertinents sont
reproduits plus haut, l’Italie déclarait que ses intérêts juridiques seraient
affectés par la décision de la Cour, qui, une fois appliquée, emportera
attribution à Malte où à la Libye de certaines zones revendiquées par
l'Italie, et elle indiquait comment ces intérêts seraient lésés.

8. Il convient de rappeler (ce que n’a pas fait la Cour en 1981 en rejetant
la demande d'intervention de Malte) que, selon les termes exprès de l’ar-
ticle 62 du Statut, lorsqu'un Etat estime que, dans un différend, un intérêt
d'ordre juridique est pour lui en cause, il peut adresser à la Cour une
requête à fin d'intervention. L'article 62 ne dit pas que l’Etat en question
peut soumettre une telle requête s’il estime avoir un intérêt d’ordre juri-
dique sur lequel la Cour « jugera ». L'Etat qui demande à intervenir n’a
donc pas à prouver qu’il possède un intérêt juridique sur lequel la Cour se
prononcera dans son arrêt ; il lui suffit d’établir qu’un intérêt juridique est
pour lui « en cause », et rien de plus, c’est-à-dire que son intérêt pourrait se
trouver compromis, favorisé, ou altéré en quelque manière. Il ne s’agit pas
là d’une condition rigoureuse. Et l'Italie a fait mieux que la remplir. Si la
Cour rend un arrêt pour établir :

134
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 134

« les principes et les règles de droit international qui sont applicables à
la délimitation de la zone du plateau continental relevant de la
République de Malte et de la zone du plateau continental relevant de
la République arabe libyenne, et comment, dans la pratique, ces
principes et règles peuvent-ils être appliqués par les deux Parties dans
le cas d’espèce afin qu’elles puissent délimiter ces zones sans diffi-
culté... »,

on voit mal comment de tels principes et règles pourront être affirmés et
appliqués sans mettre en cause l’« intérêt d’ordre juridique » de I’Italie
dans les zones de plateau continental qui, selon elle, lui appartiennent, et
qui séparent ou recoupent en partie celles où Malte et la Libye formulent
des revendications.

9. Ce n’est pas une réponse que de dire — comme la Cour semble le faire
en substance — que l'intérêt d'ordre juridique de I’Italie ne saurait être en
cause dans l’arrêt en l'espèce, vu qu’aux termes de Particle 59 du Statut « la
décision de la Cour n’est obligatoire que pour les parties en litige et dans le
cas qui a été décidé ». Si cette réponse était valable, l’article 62 n’aurait pas
d'objet ; et aucune affaire ne se présenterait jamais où l’article 62 devrait
ou pourrait s'appliquer, puisqu’en raison de l’article 59 les intérêts juri-
diques des Etats tiers ne peuvent en aucun cas être touchés par les décisions
de la Cour. Or aucune règle d'interprétation ne permet de penser que
l'article 59 raye du Statut l’article 62.

10. La Cour s'efforce de répondre à cette conclusion évidente en affir-
mant que son interprétation de l’article 59 ne rend pas l’article 62 sans
objet, étant donné que, si les intérêts juridiques des Etats tiers sont protégés
par l’article 59 contre les effets des décisions rendues dans les affaires
auxquelles ils ne sont pas parties, lesdits Etats tiers conservent néanmoins,
grâce à la conjonction des articles 62 et 59, la faculté soit de rechercher
l’économie de procédure offerte par le premier de ces textes, soit de se
contenter de l’immunité juridique assurée par le second. Autrement dit, le
but de l’article 62, dans la logique de la Cour, ne serait pas d'offrir aux Etats
tiers la faculté d’intervenir pour sauvegarder ou faire valoir un intérêt
d'ordre juridique susceptible d’être mis en cause dans l’arrêt en l’espèce,
puisqu’en raison de l’article 59 aucun arrêt de la Cour ne peut affecter les
intérêts juridiques des Etats tiers : il serait seulement de permettre à l'Etat
tiers d'éviter la charge d’une action directe ultérieure contre les Parties
principales — si la base juridictionnelle nécessaire à une telle action existe
— en l’autorisant à intervenir à l'instance, si la Cour en décide ainsi. Cette
analyse, qui réduit l’article 62 à une douteuse commodité procédurale,
n’est corroborée ni par la lettre de ce texte ni par les travaux préparatoires.
Elle revient pratiquement à rayer du Statut l’article 62.

11. De plus, on ne saurait soutenir qu’une décision de la Cour énonçant
les règles à appliquer pour partager entre deux Etats certaines zones de
plateau continental ne puisse avoir pour effet de mettre « en cause » les
intérêts juridiques d’un Etat tiers revendiquant une partie de ces mêmes
zones. Avancer un tel argument serait dévaloriser les arrêts de la Cour, qui

135
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 135

doivent, pour tous les membres de la communauté internationale, consti-
tuer des énoncés autorisés du droit international.

12. Même si d’ailleurs la Cour précise dans son arrêt entre Malte et la
Libye qu’il s'entend sous bénéfice des droits et titres des Etats tiers, et
réserve expressément les revendications concurrentes de l’Italie en décla-
rant que la décision n’y porte pas atteinte — à supposer que la Cour puisse,
dans le présent contexte juridique et géographique, rendre sur le fond un
arrêt dont l’application permette de délimiter le plateau entre Malte et la
Libye, sans examiner les revendications qu’interpose l'Italie — cet arrêt
risque de simplement mettre en cause les intérêts de l'Italie par sa moti-
vation, et dans la mesure où, même sous condition, il aura pour effet
d'attribuer à Malte ou à la Libye des zones de plateau que l'Italie reven-
dique elle aussi. Il en sera ainsi même si l’arrêt de la Cour sanctionne les
titres relatifs de Malte et de la Libye, et non pas leurs titres absolus. La
Cour pourrait d’ailleurs faire plus encore. Elle pourrait limiter la portée de
son arrêt en s’abstenant d’indiquer la façon d’appliquer en pratique les
principes de délimitation aux zones de plateau continental revendiquées
par l'Italie, motif pris de ce que, pour ces zones, la délimitation devrait
résulter de négociations ou d’une décision rendue entre l’Italie, Malte et la
Libye. Un tel arrêt donnerait peut-être satisfaction à l'Italie ; mais ne
serait-ce pas reconnaître dans une certaine mesure les prétentions de
[Italie sans que celle-ci ait eu ni à les justifier ni à les mettre en jeu dans la
procédure en cours entre les Parties principales ? Ce serait d’ailleurs là
admettre que dans ce différend « un intérêt d’ordre juridique est pour
[l'Italie] en cause », n’était cet élément de la décision qui soustrairait de sa
portée les zones revendiquées par l'Italie. Ainsi l’attitude la plus raison-
nable — étant donné que ces zones sont déjà mises en jeu entre les Parties
principales — serait d'accéder à la demande d’intervention de l'Italie et
d’obliger celle-ci à défendre ses prétentions. Ce serait faire justice non
seulement à l'Italie, mais à Malte et à la Libye, qui, sinon, risquent de
penser que l’arrêt sollicité par elles a été tronqué en réponse à des reven-
dications qu’elles n’auront pas réfutées à temps.

« La COUR DÉCIDE »

13. Selon l’article 62, paragraphe 1, lorsqu'un Etat estime que, dans un
différend, un intérêt d'ordre juridique est pour lui en cause, il peut adresser
à la Cour une requête à fin d'intervention. Et le paragraphe 2 dispose : « La
Cour décide. » Dans son arrêt de 1981 sur la requête maltaise, la Cour,
faisant allusion à cette disposition, a affirmé

« qu’elle ne considère pas que le paragraphe 2 lui confère une sorte de
pouvoir discrétionnaire lui permettant d’accepter ou de rejeter une
requête à fin d'intervention pour de simples raisons d'opportunité. Au
contraire, de l’avis de la Cour, la fonction que lui confie ce paragraphe

136
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 136

est de déterminer si la requête est admissible ou non par application
des dispositions pertinentes du Statut. » (C.J. Recueil 1981, p. 12,
par. 17.)

14. Cela ne signifie pas cependant que les dispositions applicables du
Statut se passent de tout commentaire ; au contraire, elles laissent une
grande marge d’appréciation, ainsi que le démontrent les débats intermit-
tents que la Cour consacre à la question depuis une soixantaine d’années.
Comme l’écrivait sir Gerald Fitzmaurice il y a vingt-cinq ans, l’article 62
laisse

«une grande liberté d'appréciation ; comme l'intervention visée à
Particle 62 n’a pas le caractère d’un droit, la Cour exerce nécessaire-
ment une pouvoir quasi discrétionnaire en vertu de cet article, et elle
n’est absolument pas obligée de faire droit à la requête, même si les
conditions nécessaires sont remplies, sinon il n’y aurait pas de diffé-
rence réelle entre ce cas et celui de l’article 63. En conséquence, la
Cour est habilitée à se demander par exemple ce qui est opportun, ou
approprié, ou quel est le poids à attribuer à intérêt. » (« The Law and
Procedure of the International Court of Justice, 1951-54 : Questions
of Jurisdiction, Competence and Procedure », British Year Book of
International Law, XXXIV, 1958, p. 127.)

15. En 1981, la Cour, exerçant le pouvoir discrétionnaire que lui recon-
naît l’article 62, a conclu que le genre d'intervention en qualité de « non-
partie » que recherchait Malte n’était pas une intervention au sens du
Statut. Cette conclusion n'était pas la seule possible, comme M. Oda et
moi-même I’avons indiqué dans nos opinions individuelles, mais elle
n’était pas dénuée de logique. En la présente espéce, la Cour avait la fa-
culté d’exercer ce pouvoir discrétionnaire pour admettre l’intervention de
l'Italie, qui, si elle rappelait à bien des égards la requête maltaise de
1981 — comme l’ont habilement soutenu les conseils de Malte au cours des
récentes audiences —, pouvait néanmoins en être distinguée, notamment
sur les points suivants :

a) L'Italie revendique des étendues de plateau continental séparant ou
chevauchant certaines zones revendiquées par Malte et la Libye ; les
revendications de Malte, elles, portaient sur des étendues de plateau
situées à l’extrémité d’une ligne divisant les zones adjacentes — et non
pas opposées — revendiquées par la Libye et la Tunisie, et mettaient
donc en jeu des intérêts dont il était possible de tenir compte par le tracé
d’une ligne dont on indiquait Finclinaison, mais non le point d’abou-
tissement.

b) Si Malte avait abondamment exposé à la Cour ses revendications sur le
plateau continental, elle s’était bien gardée de soumettre ces revendi-
cations à la décision de la Cour, alors que, tout au contraire, l'Italie a
mis en jeu ses prétentions sur les zones de chevauchement.

c) Malte avait demandé à intervenir en 1981 comme une sorte de com-
mentateur intéressé des principes de droit international applicables à la

137
d)

PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 137

situation, et de leur application aux prétentions de la Libye et de la
Tunisie, dans la mesure où ces prétentions pouvaient affecter sa posi-
tion. L'Italie, elle, ne cherchait pas seulement à soutenir des principes
juridiques, mais à défendre un intérêt substantiel visant des étendues
déterminées, et sur lesquelles la Cour aura d’une façon ou de l’autre à
statuer (ce qui n’était pas le cas en 1981).

Contrairement à Malte, l'Italie demandait l'autorisation d’intervenir
dans l’instance en qualité de partie. Non pas en tant que partie à un
différend nouveau, ne résultant pas du compromis ; ni en tant que
partie se rangeant aux côtés d’une des Parties principales contre l’autre
dans le différend qui, lui, résulte du compromis ; ni à l’en croire en tant
que partie formulant des prétentions contre les Parties au principal —
mais en tant que partie demandant l’autorisation de défendre ses pré-
tentions contre ce qui lui paraît être des prétentions concurrentes de la
part des Parties principales dans la région qui est précisément en litige
entre celles-ci. L'Italie a dit que son statut était celui de « partie inter-
venante ». Le mot est juste. On pourrait aussi voir dans son intervention
— étant donné qu’elle affirme ne pas chercher à soutenir des prétentions
contre la Libye et Malte, et ne pas demander la délimitation des zones
qu'elle revendique pour sa part — une sorte d'intervention de non-
partie. Dans son arrêt de 1981, la Cour a jugé que « le mode de par-
ticipation directe, encore que limitée, à l’objet de l'instance à laquelle
prétend Malte... » ne constituait pas une participation qui « puisse être
considérée à bon droit comme entrant dans le cadre de l'intervention
prévue à l’article 62 du Statut » (C.I.J. Recueil 1981, p. 19, par. 34). Mais
il ne s’ensuit pas qu’elle rejetait par là la forme de participation assez
différente — directe et limitée, mais différente — à l’objet de l'instance à
laquelle prétendait lItalie, que l’on y voie une intervention en qualité de
partie ou en qualité de non-partie.

Dans l'arrêt par lequel la Cour a rejeté la requête de Malte, la majorité
des juges a tenu à affirmer que :

« le caractère même de l'intervention demandée par Malte montre
… que l'intérêt d’ordre juridique invoqué par elle ne peut être
considéré comme susceptible d’être en cause en l'espèce au sens de
Particle 62 du Statut » (ibid, par. 33).

Et la Cour cite cette déclaration, en ’approuvant apparemment, dans
son arrêt sur la requête de l'Italie. Or, à mon avis, tel que je l’ai déjà
exprimé dans mon opinion individuelle sur la requête de Malte, cette
conclusion — qui comportait un non sequitur frappant — était à la fois
superflue et erronée. Elle était superflue, car l’idée que « le mode de
participation directe, encore que limitée ... a laquelle prétend Malte ne
puisse être considéré à bon droit comme entrant dans le cadre de
l’intervention prévue à l’article 62 du Statut » suffisait à fonder le rejet
de la requête de Malte. Elle était erronée, car elle méconnaisait cette
réalité évidente, que Malte, du fait de ses prétentions et de sa situation

138
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 138

géographique, avait des intérêts d’ordre juridique qui pouvaient être mis
« en cause » par l’arrêt de la Cour dans l’affaire Tunisie/ Libye. L'arrêt
de la Cour de 1981 a ainsi eu pour résultat d'établir, entre l’objet de
l'intervention et l'intérêt d’ordre juridique pouvant être mis en cause,
un lien d’où il semble découler que, si l’objet est limite de façon à ne pas
mettre en jeu les revendications de lintervenant, il n’y a ipso jure pas
d'intérêt d’ordre juridique pouvant être en cause. Mais, puisque dans la
présente instance la Cour prend exactement la position contraire — à
savoir, que l’objet de l'Italie n’est pas limité à ce point et que l'Italie met
effectivement en jeu ses prétentions — il s’ensuit non seulement que,
pour ce motif également, la requête de l’Italie devait être distinguée de
celle de Malte, mais aussi que, pour les motifs indiqués par la Cour en
1981 et vu le raisonnement suivi par elle dans le présent arrêt, l’Italie
avait un intérêt d'ordre juridique qui pouvait être en cause en
l'espèce.

16. Quoique, comme je viens de l'indiquer, la logique du présent arrêt
semble elle-même conduire à la conclusion que FItalie avait un intérêt
d'ordre juridique pouvant être en cause en l’espèce, la Cour rejette la
requête de l'Italie à fin d'intervention. Le motif essentiel de cette décision
semble être ce que la Cour considère comme l’absence d’un lien juridic-
tionnel entre l'Italie et les Parties principales à l'affaire ; mais un autre
motif est que ce que recherchait l'Italie n'aurait pas été une véritable
intervention, au sens de l’article 62. A cet égard, la Cour fait observer que
l'Italie a elle-même admis que, si un Etat cherche à intervenir pour affirmer
un droit équivalant à une demande principale, sa requête ne rentre pas
dans le cadre de Particle 62. Or, selon elle,

« rien dans l’article 62 n’indique que ce texte ait été conçu comme un
autre moyen de saisir la Cour d’un litige supplémentaire ... ou comme
un moyen de faire valoir les droits propres d’un Etat non partie à
l'instance ».

Et la Cour, considérant que l'Italie recherchait en fait quelque chose de
plus que la sauvegarde de ses doits — qu’elle avançait des prétentions, afin
de faire reconnaître ses droits —, conclut qu’elle peut rejeter la requête
italienne pour la raison que celle-ci ne visait pas une intervention véritable,
au sens de Particle 62.

17. Le défaut de cette analyse est que la requête de l’Italie, même si l’on
admet à titre d’hypothése qu’elle avangait des prétentions contre les Parties
principales, ne donnait pas naissance à un différend supplémentaire, si ce
n’est qu’un litige entre deux parties serait devenu un litige entre trois
parties. Mais comment concevoir une intervention sans tierce partie ?
Ainsi le fait que l'Italie intervint ne pouvait en soi placer la requête de cet
Etat hors du cadre de l’article 62. La question est plutôt de savoir s’il
s'agissait d’une intervention véritable, au regard du critère fondamental
énoncé dans l’affaire Haya de la Torre :

139
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 139

« toute intervention est un incident de procédure ; par conséquent,
une déclaration déposée à fin d'intervention ne revêt, en droit, ce
caractère que si elle a réellement trait à ce qui est l’objet de instance
en cours » (C.LJ. Recueil 1951, p. 76).

Or la requête italienne portait sur certaines des zones mêmes de plateau
continental que se disputent Malte et la Libye, et sur le différend relatif à la
délimitation de ces zones. Donc elle avait « réellement trait à ce qui est
l’objet de l’instance en cours ». Et c’était bien un « incident » de cette
procédure, puisqu'elle était intimement liée au différend actuel entre les
Parties principales. Par conséquent, l'intervention italienne rentrait dans le
cadre de l’article 62. Il n’en serait pas allé de même si l'Italie avait cherché à
faire valoir contre Malte et la Libye des prétentions sans relation avec
l’objet de l’instance en cours ; dans une telle hypothèse, ce n’eût pas été une
intervention. Mais ce n’est manifestement pas le cas. Que l'Italie eût elle
aussi énoncé des prétentions n’autorisait pas la Cour à conclure que ce que
recherchait l'Italie ne constituait pas une véritable intervention. Au con-
traire, l’Italie recherchait précisément une intervention de type tout à fait
classique. La conclusion pratiquement non motivée de ia Cour selon
laquelle il ne s’agissait pas d’une intervention, au sens du Statut, ne découle
pas des termes de celui-ci, et n’est pas justifiée par les travaux préparatoires
de l’article 62, ni d’ailleurs par l’institution de l'intervention telle qu'il faut
l'entendre en vertu des principes généraux de droit reconnus par les
nations civilisées. D’autre part, il n’est pas facile de concilier cette con-
clusion avec l'arrêt de la Cour de 1981 rejetant la requête de Malte. Un des
motifs essentiels de cet arrêt était en effet que la requête de Malte était
irrecevable parce que Malte s’abstenait d’y mettre en jeu ses prétentions.
Or, dans la présente affaire, la Cour rejette la requête italienne pour le
motif que, parce qu’elle met en jeu les prétentions de l’Italie contre Malte et
la Libye, elle ne constituerait pas une véritable intervention.

LA QUESTION DU LIEN JURIDICTIONNEL

18. L'Italie ayant demandé à intervenir pour défendre ses prétentions
sur certaines zones de plateau continental revendiquées par Malte et la
Libye, la Cour considère dans son arrêt que l'Italie veut en réalité faire
valoir ces prétentions et fonder ainsi ses droits contre les Parties princi-
pales. Elle en déduit que l'Italie cherche à intervenir en tant que partie
demanderesse dans un litige avec les Parties principales, de sorte que,
contrairement au cas de la demande d’intervention de Malte, il faut décider
ici, non pas « en général », mais sur la base des faits de l’espèce, si l’exis-
tence d’un lien juridictionnel valable avec lesdites Parties principales est
une condition essentielle pour admettre l’intervention. A cette question, la
Cour répond par l’affirmative. Le reste de mon opinion sera consacrée à
l'examen de cette question.

19. Il est incontestable que la compétence de la Cour est invariablement

140
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 140

fondée sur le consentement des parties estant devani elle. Dans son présent
arrêt, la Cour considère qu’un tel titre de compétence consensuel ne ressort
ni de la lettre ni de l’esprit de l’article 62. Elie en déduit donc qu’un Etat
désireux d'intervenir doit, ou bien le faire avec lassentiment des deux
parties principales à l’instance, ou bien justifier d’un titre de compétence
distinct établissant que lesdites parties principales ont antérieurement
consenti à plaider avec cet Etat. La Cour arrive à cette conclusion à la
lumière « en premier lieu [du] principe du consentement, mais aussi [des]
principes de réciprocité et d'égalité entre les Etats » ; et une exception à ces
« principes fondamentaux à la base de sa compétence ... ne pourrait être
admise que si elle était clairement exprimée ». S'il y a beaucoup à dire en
faveur de la position ainsi adoptée par Ja Cour, if y a aussi de puissants
arguments militant en sens contraire.

20. L’article 62 du Statut dispose que, pour statuer sur une requéte 4 fin
d’intervention, la Cour examine :

a) si l'Etat qui demande à intervenir a « un intérêt d’ordre juridique »,
qui

b) «est pour lui en cause » dans le différend. [1 ne contient pas d’autres
dispositions, et il n’y est pas demandé, par exemple,

c) «que l'Etat qui demande à intervenir établisse l'existence d’un lien de
juridiction avec chacune des parties à l'instance principale ».

Le problème est donc de décider si l’article 62 à lui seul peut donner — et
donne effectivement — compétence à la Cour pour admettre une requête à
fin d'intervention, ou si l'intervention ne peut être admise que lorsque
lintervenant éventuel justifie d’un titre de compétence distinct et spéci-
fique.

21. On notera tout d’abord que, lorsque le Statut entend stipuler un titre
de compétence spécifique, il le fait en termes exprès. C’est ainsi que l’ar-
ticle 53 — qui, comme l’article 62, fait partie du chapitre III, « Procédure »
— dispose :

« 1. Lorsqu'une des parties ne se présente pas, ou s’abstient de faire
valoir ses moyens, l’autre partie peut demander à la Cour de lui
adjuger ses conclusions.

2. La Cour, avant d’y faire droit, doit s’assurer non seulement
qu’elle a compétence aux termes des articles 36 et 37, mais que les
conclusions sont fondées en fait et en droit. »

Il est instructif de constater que l’article 62, lui, ne stipule pas qu’avant de
statuer sur une requête à fin d'intervention la Cour doit s'assurer « non
seulement qu'elle a compétence aux termes des articles 36 et 37... »

22. A première vue, le « sens clair » de l’article 62 serait qu’il n’est pas
besoin d’un titre de compétence spécial. Telle est la conclusion à laquelle
était parvenue il y a quelque vingt-cinq ans le remarquable analyste que fut
sir Gerald Fitzmaurice, dans l’article cité plus haut, page 124 :

141
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 141

« La compétence de la Cour pour connaître des interventions des
Etats tiers est un autre exemple de juridiction incidente, dont les
caractères généraux ont déjà été étudiés à propos de l’indication de
mesures conservatoires, et découlent également de l’existence de dis-
positions expresses du Statut qui attribuent cette juridiction à la Cour
et lui permettent de l’exercer indépendamment du consentement
exprès des parties. » |

23. Manley O. Hudson, autre éminent spécialiste de la Cour (comme sir
Gerald Fitzmaurice, il devait par la suite y siéger), arrivait à une conclusion
analogue dans son traité classique, The Permanent Court of International
Justice (1934) :

« L’article 36 du Statut prévoit, pour la Cour, quatre sources de
compétence ... Plusieurs autres articles du Statut visent, en outre,
Pexercice d’une juridiction incidente à celle qui est conférée à la
Cour : par exemple, Particle 41 ... l’article 48 ... Particle 53 ... les
articles 60 et 61 ... L'intervention, telle qu’elle est prévue aux ar-
ticles 62 et 63 du Statut, peut être considérée comme constituant une
source indépendante de juridiction pour la Cour. Aux termes de l’ar-
ticle 63, un Etat a le droit d'intervenir ... aux termes de l’article 62, il
appartient à la Cour de dire si l’intervention peut être autorisée et la
Cour ne doit admettre cette intervention que si l'existence d’« un
intérêt d'ordre juridique [qui] est en cause » lui paraît suffisamment
établie. »

« Intervention. Indépendamment des sources de juridiction consti-
tuées par les articles 36 et 37 du Statut, une juridiction en matière
contentieuse peut être conférée à la Cour du fait de l’intervention d’un
Etat, sur la base de l’article 62 ou de l’article 63 ... L’article 62 fut
rédigé à un moment où il était proposé de conférer à la Cour une
juridiction obligatoire de caractère général ; bien que cette proposi-
tion ait été rejetée, aucune limite ne fut mise à l’application de l’ar-
ticle 62. Si deux Etats se présentent devant la Cour, à raison de
déclarations faites en vertu de l’alinéa 2 de l’article 36 du Statut, il
semble que ce soit déroger à la condition de réciprocité, qui est insérée
dans cette disposition, que de permettre à un Etat tiers qui n’a pas fait
une déclaration semblable, de devenir partie en cause sur sa propre
initiative ; cependant, le problème ne se présente pas sous une forme
essentiellement différente dans le cas où deux Etats viennent devant la
Cour en vertu d’un compromis et qu’un Etat tiers, qui n’est pas partie
à ce compromis, cherche à intervenir. La jurisprudence de la Cour n’a
pas ajouté de condition supplémentaire, en matière d’application de
Particle 62. » (P. 420-421 et 432-433.)

24. De même, Hans Kelsen, dont l’autorité n’a pas à être rappelée,
concluait :

142
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 142

« Nul Etat ne peut être cité devant la Cour contre sa volonté. Mais
cela ne signifie pas qu’un Etat ne puisse être partie à une affaire portée
devant la Cour que conjointement avec l'Etat, ou les Etats, avec
lesquels il a accepté d’ester, à titre particulier ou en général. En effet
les articles 62 et 63 du Statut disposent : [suit le texte de ces deux
articles].

Si la Cour admet la requête présentée par un Etat en vertu de l’ar-
ticle 62, ou si un Etat use de son droit d'intervenir en invoquant
l’article 63, l'Etat en question devient partie à instance en cours,
même s’il n’existe pas d'accord particulier ou général entre cet Etat et
les autres parties à l’instance. » (The Law of the United Nations, 1950,
p. 522.) |

25. Plus récemment, le Président de la Cour écrivait ce qui suit au sujet
de I’« argument selon lequel l’article 62 ne doit pas être lu isolément »:

« Cela est peut-être vrai, mais, si on lit l’article 62 dans le contexte
d’ensemble du Statut, y compris l’article 36, il ne suffit pas d’inter-
préter l’article 62, paragraphe 1, dans sa subordination à l’article 36 :
il faut aussi l’interpréter comme une disposition distincte et indépen-
dante du même article 36. Sinon, et si Particle 62, paragraphe 1, devait
être interprété sous réserve de l’article 36, n’aurait-il pas été naturel
de subordonner l'intervention à une compétence obligatoire, par
exemple en ajoutant un paragraphe 7 à l’article 36 ? On aurait pu aussi
ajouter à l’article 62 une référence à l’article 36, afin de préciser que la
compétence obligatoire envisagée à l’article 36 s'applique également
aux procédures contentieuses et à l’intervention. Par exemple, l’ar-
ticle 53 du Statut, traitant de la question du défendeur qui fait défaut,
renvoie explicitement aux articles 36 et 37 : « La Cour, avant d’y faire
droit, doit s’assurer non seulement qu’elle a compétence aux termes
des articles 36 et 37 mais que les conclusions sont fondées en fait et en
droit » 9. Répondre que c’est parce que l’Etat défendeur ne se présente
pas 4’instance que cette mention formelle des articles 36 et 37 figure à
Particle 53 ne serait pas suffisant : le fait est que le Statut exige que soit
considérée la question de la compétence, et le prévoit expressément. »
(T. O. Elias, « The Limits of the Right of Intervention in a Case before
the International Court of Justice », Festschrift für Hermann Mosler,
1983, p. 163-164.)

9 « Quand le Statut veut être précis, c’est souvent par renvoi à d’autres, articles ;
voir par exemple à l’article 31, paragraphe 6, la référence aux articles 2, 17,
paragraphe 2, 20 et 24, où sont indiquées les conditions auxquelles doivent satis-
faire les juges ad hoc pour pouvoir être placés en position d’égalité complète avec
leurs collègues. »

26. Or, malgré le contraste entre les termes utilisés aux articles 53 et 62,
et en dépit des conclusions des autorités précitées, ainsi que des membres

143
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 143

de la Cour permanente qui seront cités plus loin, on fait valoir que l’ar-
ticle 62 doit être interprété dans le contexte général du Statut ; qu’un des
postulats du Statut est qu’il faut que les Etats aient donné leur consente-
ment pour que la Cour exerce sa juridiction à leur égard ; que la juridiction
de la Cour fait l’objet d’un autre chapitre, intitulé « Compétence de la
Cour », et surtout d’un autre article, l’article 36 ; et qu’en conséquence,
lorsqu'un Etat demande à intervenir, l’exercice de la juridiction de la Cour
est soumis à l’article 36, même si l’article 62 ne mentionne pas expressé-
ment la nécessité d’une base de compétence. Autrement dit, il faut lire
entre les lignes de l’article 62 l'exigence d’un lien juridictionnel. Et, s’il en
est ainsi, la requête italienne doit être rejetée, vu que l'Italie n’a établi ni
que la Libye et Malte avaient agréé ou expressément accepté son inter-
vention, ni que la Cour était compétente en vertu d’un traité ou d’une
convention en vigueur, ou sur la base de la clause facultative.

27. Il est certes incontestable, non seulement que l’article 62 doit être
interprété dans son contexte, mais qu’il doit être interprété compte tenu de
l'article 36 et du postulat fondamental du consentement des Etats à
l'exercice de la juridiction de la Cour. Mais c’est précisément pourquoi je
conclus que l’article 62 fournit en soi un titre de compétence suffisant pour
autoriser l'intervention « dans un différend » — non pas l'introduction
d’un nouveau différend, mais l’intervention incidente dans le différend en
cours. Cette conclusion repose sur les considérations suivantes.

28. Le paragraphe 1 de l’article 36 dispose que la compétence de la Cour
« s'étend … à tous les cas spécialement prévus dans la Charte des Nations
Unies ». Or, aux termes de l’article 92 de la Charte, le Statut de la Cour
« fait partie intégrante » de la Charte. L'article 62, qui autorise la Cour à
admettre l’intervention d’un Etat justifiant d’un intérêt juridique en cause
dans le différend, est donc une disposition à laquelle ont consenti tous les
Etats parties au Statut. Prise à la lettre, elle donne à la Cour le pouvoir
d'admettre l'intervention d’un Etat dès lors que celui-ci satisfait aux condi-
tions prévues dans cet article ; et, de cette manière, le consentement à la
juridiction est spécialement prévu par la Charte des Nations Unies. Que si
cette disposition particulière n’affirme pas expressément la compétence de
la Cour, cela ne lui retire rien de son caractère particulier. D’ailleurs le
Statut contient d’autres articles — tel l’article 41, concernant les mesures
conservatoires — qui confèrent à la Cour une compétence limitée et inci-
dente sans affirmer expressément cette compétence. C’est au contraire
dans les cas où une attribution implicite de compétence spéciale ne paraît
pas suffisante, comme à l'article 53, que le Statut proclame la nécessité de
la « compétence aux termes des articles 36 et 37... ».

29. De plus, la juridiction de la Cour, aux termes de l’article 36, para-
graphe 1, « s’étend à … tous les cas spécialement prévus … dans les traités et
conventions en vigueur ». L'application du raisonnement précédent amène
donc à conclure que l’article 62 prévoit spécialement l’exercice de la juri-
diction de la Cour, puisqu'il fait partie du Statut, lequel est indubitable-
ment un traité en vigueur.

30. L’argument selon lequel les dispositions du Statut, autres que celles

144
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 144

du chapitre II et de l’article 36, ne pourraient pas être interprétées comme
autorisant à elles seules la Cour à exercer sa juridiction, est réfuté non
seulement par le sens clair de l’article 62 et l’interprétation qui vient d’en
être donnée, mais aussi par la teneur de l’article 63. En vertu de cet article,
en effet, un Etat a « le droit d'intervenir au procès » lorsque est en cause
l'interprétation d’une convention à laquelle il est partie. Or ce droit n’est
pas soumis à l’existence d’une base de compétence autre que celle fournie
par l’article 63 lui-même. I] existe donc un article, qui n’est pas l’article 36
du Statut, qui ne figure pas dans le chapitre II, qui n’affirme pas expres-
sément la juridiction de la Cour, et qui pourtant fournit à lui seul un titre de
compétence suffisant. Si cela est vrai de l’article 63, pourquoi pas de
Particle 62 ? Une réponse affirmative à la question est encore plus probable
si l’on songe aux liens intimes qui existent entre ces deux textes.

31. L’article 63 autorise sans condition ’intervention lorsque PEtat qui
la demande est partie à un traité. Donc, même si un Etat est partie à un
traité qui contient (par exemple, dans un protocole joint en annexe) une
clause stipulant la soumission à la Cour des différends relatifs à son inter-
prétation ou à son application, et si cet Etat et les parties à l'instance princi-
pale n'ont pas adhéré à ce protocole, la Cour apparemment a compétence
pour admettre l’intervention demandée. S'il n’y a pas lieu de justifier d’un
lien juridictionnel supplémentaire dans ce cas d’application de l’article 63,
pourquoi, je le répète, cela serait-il nécessaire dans le cas de l’article 62 ?
Pourquoi y aurait-il un clivage aussi fondamental entre l'application du
droit conventionnel et l'application du droit international général ?

32. On peut certes soutenir que l’article 63 prévoit « le droit d'intervenir
au procès », alors qu'aux termes de l’article 62 c’est la Cour qui décide de
l’admissibilité de la requête, et que par conséquent le « droit » d'intervenir
en vertu de l’article 63 équivaut à une attribution expresse de compétence,
ce qui ne serait pas le cas de la possibilité d'intervention envisagée à
l’article 62. C’est là une interprétation plausible de ces deux articles, mais
non pas convaincante. Et l’on peut soutenir de façon tout aussi plausible
que les articles 62 et 63 confèrent également compétence à la Cour pour
admettre l'intervention ; que, si l’article 63 parle d’un « droit d’interve-
nir », c’est qu'il n’y a rien d’autre à établir dans ce cas que la participation
de l'Etat intervenant à la convention dont l'interprétation est en jeu, alors
que, dans le cas de l’article 62, la Cour doit décider si Etat demandant à
intervenir a « dans un différend, un intérêt juridique [qui] est pour lui en
cause » ; et que, comme la Cour doit nécessairement exercer son pouvoir
judiciaire pour décider si l'Etat en question satisfait à ces derniers critères,
l’article 62 ne pouvait pas parler d’un « droit » d’intervenir.

33. Il n’est pas plus facile de se ranger à l’opinion qui voudrait que
l’absence de référence à un lien juridictionnel dans l’article 62 soit le
résultat d’un oubli ; que, dans sa première rédaction, le Statut de la Cour
permanente de Justice internationale prévoyait à l’article 62 une juridic-
tion obligatoire universelle ; et que, au moment de la revision du Statut qui
précéda son adoption, lorsque prévalut la conception de la compétence
limitée telle qu’on la trouve à l’article 36, les rédacteurs du Statut auraient

145
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 145

omis de modifier l’article 62 pour le mettre en harmonie avec l’article 36.
Comme le montrent les débats qui eurent lieu au sein de la Cour dès 1922,
cette théorie, avancée par un des membres de la Cour permanente, avait été
contestée par d’autres, tout aussi bien informés de la question. De plus, si
jamais cette théorie fut soutenable, elle ne l’est plus maintenant, puisque le
Statut a été soigneusement examiné et légèrement modifié en 1945. L’ar-
ticle 62 lui-même a été revisé : trois mots ont été dtés du texte anglais.
Faut-il croire que, tout en supposant ou craignant jusqu'alors que l’ar-
ticle 62 présentait une lacune, on n’eût pas profité de la revision du Statut
de 1945 pour combler cette lacune ? Ou bien faut-il penser que, si Par-
ticle 62 n’a pas été revisé de façon à tenir compte du rejet de la compétence
obligatoire générale en 1920 et en 1945, c’est qu’il était admis que cet ar-
ticle 62 ne conférait par lui-même aucune compétence ? Un tel argument
serait contraire aux vues exprimées au sein de la Cour permanente, qu’il
s’agisse de M. Altamira, qui fut le premier à soutenir que la non-revision de
l’article 62 venait d’un simple oubli, ou des juges qui affirmaient que l’ar-
ticle 62 était par lui-même attributif de compétence.

34. Compte tenu de ces premiers débats entre les membres de la Cour
permanente, qui traduisent des divergences d’opinion très marquées et
laissent prévoir les problèmes liés à la question du lien juridictionnel, il est
significatif que le résultat final fut la décision suivante du Président de la
Cour :

«Le Président déclare qu’il ne pourrait pas mettre aux voix une
proposition tendant à limiter le droit d’intervention, aux termes de
l’article 62, aux seuls Etats ayant accepté la juridiction obligatoire.
Cette proposition, si elle était acceptée, irait, en effet, à l'encontre
du Statut. » {Session préliminaire de la Cour, dix-septième séance,
24 février 1922, p. 96.)

35. Interpréter l’article 62 comme sous-entendant une exigence supplé-
mentaire de compétence serait, en pratique, limiter l’intervention au point
de la rendre marginale. Or rien ne permet de penser que les auteurs du
Statut aient voulu restreindre l'intervention au cas — peu probable — où
l’intervenant peut établir l'existence d’un lien de juridiction avec chacune
des parties principales, en plus de celui que fournit cet article. Au contraire,
Pinstitution de l'intervention était considérée comme ouvrant de larges
possibilités. Au cours des débats de 1922, lord Finlay alla jusqu’à affirmer
que « c’[est] grace à l'existence de cet article que certains Etats [ont] accepté
le Statut de la Cour » (cela dit en réponse à une proposition tendant à
subordonner le recours à l’article 62 à la démonstration de l’existence d’une
base de compétence, proposition qui, selon John Bassett Moore « [équi-
valait] à une proposition d’amender l’article 62 du Statut », ce qui était
«inadmissible » (loc. cit., dix-septième séance, p. 94 et 95). La Cour ne
devrait pas maintenant compromettre ces possibilités en soumettant l’ap-
plication de l’article 62 à une condition de compétence qui ne figure pas
dans ses dispositions.

146
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 146

36. Quant au paragraphe 2 c) de l’article 81 du Règlement de la Cour
dans sa version la plus récente, il n’avait pas pour but — et il n’a pas pour
effet — d'introduire une exigence qui n’existait pas jusqu'alors en matière
de compétence. D'ailleurs le Règlement ne pouvait pas prescrire en 1978
une condition qui n’était contenue, ni expressément ni implicitement, dans
les dispositions correspondantes du Statut. Et c’est bien ce qui ressort du
texte du paragraphe 2 c), qui dispose que la requête spécifie « toute base de
compétence qui, selon Etat demandant à intervenir, existerait-entre lui et
les parties ». En disant « toute » base de compétence et non « la » base de
compétence, la Cour a fait preuve de circonspection. Elle a par là évité —
comme c’était son intention — de préjuger la question de savoir si l’exis-
tence d’un titre de compétence était une condition préalable de l’interven-
tion faite sur la base de l’article 62. Son seul but était d’attirer l'attention
des Etats sur ce point, de manière que les Etats capables d’indiquer à la
Cour un tel titre de compétence le fissent. C’est ce que démontrent les
déclarations sans ambiguïte du Président de la Cour et du président du
comité pour la revision du Règlement à l’époque où cet article du Règle-
ment fut proposé, discuté, puis adopté par la Cour. Voir dans le para-
graphe 2 c) de l’article 81 du Règlement une demande d’information, et
non pas une condition, n’est donc pas vider de son sens cette disposition et
aller contre les règles de l'interprétation, comme il a été dit pendant les
audiences : c’est au contraire lui donner la signification exacte qu’ont
voulue ses rédacteurs.

37. On peut enfin se poser la question de savoir s’il est jamais besoin
d’un titre de compétence pour l’intervention, autre que le titre résultant de
l’article 62 lui-même. Selon les conseils de l’Italie, si un tel titre est jamais
requis, ce n’est pas dans un cas d'intervention véritablement incidente,
comme celle de l’Italie, mais dans le cas où, sous couvert d’intervention, un
Etat tenterait d'introduire une autre « demande principale », c’est-à-dire
de faire valoir ses droits contre les parties principales. Faisant sienne cette
idée, la Cour a conclu que l'Italie demandait en réalité une décision sur Jes
droits qu’elle revendiquait contre les Parties principales, et que par con-
séquent un titre de compétence spécifique était nécessaire.

38. Je pense que la Cour fait erreur sur ce point. Il n’est peut-être pas
faux de dire que l'Italie voulait faire valoir ses prétentions quand eile
mettait en jeu la défense de ses interérêts dans des zones de plateau conti-
nental déterminées ; c’est en tout cas un point de vue défendable. Mais la
Cour s’aventure beaucoup en concluant que, ce faisant, l'Italie demandait
une décision sur des prétentions qui n'étaient pas incidentes à la procédure
en l'instance, et qui exigeaient donc la démonstration de l’existence d’un
titre de compétence spécifique. En effet, comme je !’ai dit plus haut, ces
prétentions de l’Italie avaient pour objet des zones de plateau continental
qui sont déjà en litige entre les Parties principales. L'élément nouveau que
l'Italie cherchait à introduire dans l’affaire en cours, et à défendre contre
les Parties principales, n’était autre que l’Italie elle-même, c’est-à-dire la
présence de l'Italie en l'espèce ; au lieu de revendications présentées à la
Cour par deux Etats, ces revendications, si la requête de l’Italie avait été

147
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 147

admise, auraient été présentées par trois Etats. Mais la présence de trois
parties, au lieu de deux, est l’essence même de l'intervention. Affirmer
qu’en raison de son intervention et des prétentions sur lesquelles elle
souhaitait une décision, l'Italie aurait introduit une demande nouvelle, qui
se serait donc située hors du cadre du procès et du compromis en vertu
duquel celui-ci a été engagé, et qu’en conséquence cette intervention devait
être rejetée faute de consentement des Parties principales ou d’un lien
juridictionnel spécifique, équivaut à considérer que l'intervention nécessite
normalement la démonstration d’une compétence excédant les stipula-
tions de l’article 62. Cependant la Cour rejette cette conclusion et limite la
nécessité du titre de compétence spécifique aux faits de la demande d’in-
tervention de l'Italie, ce qui laisse à penser qu’il y aurait des cas d’inter-
vention où la démonstration de l'existence d’un titre de compétence spé-
cifique ne serait pas exigée, par exemple quand l’intervenant ne fait pas
valoir de prétentions contre les parties principales.

L'AVENIR DE L'INTERVENTION

39. La Cour, dans l’arrêt par lequel elle rejetait la requête de Malte à fin
d'intervention, était allée fort loin vers l'exclusion de ce qu’on pourrait
appeler l'intervention de « non-partie ». Cette attidude n’était pas la seule
logiquement possible, mais, sur la base des faits, elle était défendable. Or, à
la lumière des faits de l’espèce dont elle est maintenant saisie, la Cour
rejette l'intervention d’un Etat en qualité de partie, à moins que celui-ci ne
puisse démontrer précisément ce qui rendrait lintervention superflue :
Pexistence d’un lien juridictionnel avec chacune des parties principales.
Dans ces conditions, l’avenir de l'institution de l'intervention devant la
Cour semble bien menacé. Sauf consentement des parties principales, il
semble que le seul cas qui reste possible soit celui où Etat désireux
d’intervenir en tant que partie et de faire valoir des prétentions contre les
parties principales dans les limites de leur procès pourrait aussi, indépen-
damment de l’article 62, démontrer qu’il possède un titre de compétence à
l'égard de chacune desdites parties; et peut-être le cas où l’Etat qui
souhaite intervenir en tant que partie, mais ne peut se prévaloir d’un tel lien
juridictionnel, n’avancerait pas de prétentions (cas tout aussi peu vraisem-
blable). A mon avis, enfermer l’article 62 dans des limites aussi étroites et
peu plausibles n’est conforme ni aux termes de ce texte ni aux intentions
des auteurs du Statut. Quant à savoir si l'arrêt de la Cour en la présente
espèce, combiné avec l’arrêt par lequel elle a rejeté la requête de Malte,
laisse en fait subsister de plus larges possibilités d’intervention qu'il ne
paraît, cela est à espérer, mais n’est pas évident aujourd’hui.

(Signé) Stephen M. SCHWEBEL.

148
